 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JACKIE EDWARD JOHNSON,                             No. 2:20-cv-01830 KJM DB P
12                       Petitioner,
13            v.                                         ORDER
14    HUNGER ANGLEA,
15                       Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge as

19   provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On January 18, 2021, the magistrate judge filed findings and recommendations, which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within thirty days. Thirty days have passed and

23   neither party has filed objections to the findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

28   /////
                                                        1
 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3          While petitioner has filed an amended petition (ECF No. 19), the findings and
 4   recommendations from January 18, 2021 (ECF No. 18) recommend that this action be dismissed
 5   based on the abstention doctrine articulated in Younger v. Harris, 401 U.S. 37 (1971). Under
 6   Younger, the pendency of the state appeal is determined at the time of filing. Mission Oaks
 7   Mobile Home Park v. City of Hollister, 989 F.2d 359, 360-61 (9th Cir. 1993), overruled on other
 8   grounds by Green v. City of Tucson, 255 F.3d 1086, 1093 (9th Cir. 2001). Though petitioner’s
 9   state-level appeals may by now be completed, “when a case falls within the proscription of
10   Younger, a district court must dismiss the federal action.” Fresh Int’l Corp. v. Agricultural
11   Labor Relations Bd., 805 F.2d 1353, 1356 (9th Cir. 1986) (citing Juidice v. Vail, 430 U.S. 327,
12   337 (1977)). If petitioner’s state judicial proceedings are no longer pending, petitioner may be
13   able to re-file his petition if he does so within one year of the judgment becoming final.
14   28 U.S.C. § 2244(d)(1)(A).
15          Accordingly, IT IS HEREBY ORDERED that:
16          1. The findings and recommendations filed January 18, 2021 (ECF No. 18) are adopted;
17          2. Respondent’s motion to dismiss (ECF No. 14) is granted; and
18          3. The petition filed on September 10, 2020 (ECF No. 1) is dismissed without prejudice.
19   DATED: July 7, 2021.
20

21

22

23

24

25

26

27

28
                                                       2
